METHOD FOR PRODUCING FUEL CELL CATALYST, AND FUEL CELL CATALYST PRODUCED THEREBY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 11/22/2021:
Claims 1, 3, 6, 8, 10, and 11 have been amended; claim 2 has been canceled. Claim 16 has been newly added. No new matter has been entered.
Previous rejections under 35 USC 112(b) have been withdrawn due to amendments.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 10-2017-0092125A using US 2018-0375108A1 as an English language translation) and further in view of Dai et al. (US 2014/0050995 A1) and further in view of Ha et al. (KR 10-2007-0109439A). 
Regarding claims 1 and 13-15, Cho et al. teach a method for preparing a catalyst for a fuel cell (Abstract) comprising steps of:
(a) forming a polymer layer on a support, wherein the forming of the polymer layer is carried out by coating a polymer solution including a polymer on the support (Claim 12 discloses forming a polymer layer on a carbon carrier.); (b) preparing a support-nanoparticle composite (Paragraphs 0115); (d)heating treating the support-nanoparticle composite (Paragraph 0116)
However, Cho et al. do not teach wherein the polymer comprising one or more selected from the group consisting of poly(4-vinylpyridine) or poly(allylamine hydrochloride).
Dai et al. teach a method of making an electrocatalyst material for a fuel cell (Abstract). The method of forming an electrode material comprising an array of carbon nanotubes having an electron-accepting material adsorbed thereto, the method comprising: (a) providing a carbon nanotube array disposed on a substrate; (b) coating the carbon nanotube array with the electron-accepting material (Claim 22). Further, the electron-accepting material is poly(allylamine hydrochloride) (Claim 27).
Therefore, it would have been obvious for one of ordinary skill in the art to modify Cho with Dai in order improve catalytic activity and resistance to poisoning effects.
However, neither Cho nor Dai et al. teach (c) separating unsupported particles from the result of the support-nanoparticle composite; (d)-(e) heat treating the support-nanoparticle composite to which the unsupported particles have been separated comprising supporting the separated unsupported particles on the heat-treated support-nanoparticle composite.
Ha et al. teach a method for preparing a membrane-electrode assembly for a fuel cell in which a catalyst powder, which remains unsupported during a catalyst layer application step (a charging process causes catalyst powder to be separated from the catalyst layer), is recovered and recycled (Abstract and paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho and Dai with Ha in order to reduce production cost and enhance catalytic activity.
Regarding claims 3-5, the combination of Cho, Dai, and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches wherein step (b) is carried out using a first composition including the polymer layer-formed support; a metal precursor; and a first solvent such as ethylene glycol; wherein the metal precursor is a platinum (Pt) precursor (Paragraphs 0115-0116 disclose the polymer layer formed or PEI on carbon then comprises a metal precursor such as PtCl4 and ethylene glycol as a solvent.).
Regarding claims 6 and 7, the combination of Cho, Dai, and Ha teach the method for preparing a catalyst for a fuel cell of claim 3. Further, Cho teaches wherein step (b) includes adjusting a pH of the first composition to 8 to 12 using sodium hydroxide (Paragraph 0116 discloses using NaOH to adjust the pH to 10 to 11.).
Regarding claim 8, the combination of Cho, Dai, and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches further comprising, washing and drying the support-nanoparticle composite after step (b) and before step (c) (Paragraph 0116).
Regarding claim 9, the combination of Cho, Dai, and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches wherein the heat treatment is carried out at a temperature of 200°C to 600°C (Paragraph 0113 discloses 180-300 °C).
Regarding claim 10, the combination of Cho, Dai, and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Cho teaches comprising cooling immediately after heating treating the support-nanoparticle composite in step (d) and before step (e) (Paragraph 0116 discloses a cooling step after the heating.)
Regarding claim 11, the combination of Cho and Ha teach the method for preparing a catalyst for a fuel cell of claim 1. Further, Ha teaches wherein step (e) is carried out using a second composition including the heat-treated support-nanopartiele composite; the separated unsupported (Abstract and paragraphs 0033, 0057 disclose mixing a catalyst, a dispersing solvent, an organic solvent, and an ionomer; and a catalyst powder, which remains without being supporting during a catalyst layer application step which is recovered and recycled.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho with Ha in order to reduce production cost and enhance catalytic activity.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 10-2017-0092125A using US 2018-0375108A1 as an English language translation), Dai et al. (US 2014/0050995 A1),  and Ha et al. (KR 10-2007-0109439A) as applied to claim 1 above, and further in view of Roh (KR 10-2010-0138423 A).
Regarding claim 12, the combination of Cho, Dai, and Ha teach the method for preparing a catalyst for a fuel cell of claim 11. However, they do not teach wherein the second solvent is water, and the second composition further includes nitric acid.
Roh discloses a method for preparing a high-rate platinum-supported catalyst for a fuel cell and using water as a solvent and nitric acid to drop the pH (Paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Cho, Dai, and Ha with Roh in order to avoid platinum agglomeration.

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the current prior art of record does not teach the limitation of claim 16. Cho discloses a heat treatment .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729